DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The Drawings filed 16 May 2022 are not accepted because the quality of the lines is not suitable for reproduction. See MPEP608.02(v) and 37CFR1.84(l).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “520” in Fig 11.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims are objected to because of the following informalities: 
cl.1, “principle axis of rotation” is believed to be in error for --principal rotational axis--
cl.17, “the shared third portion” is believed to be in error for --the common third portion--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1 and its dependents, the recitation “two cooling ducts each having:…a common outlet…such that the two cooling ducts merge with each other at a junction…[and] share a common outlet” renders the claim indefinite because it is unclear whether each cooling duct has an outlet (thus, there being two outlets), or whether the two cooling ducts share a single outlet. Furthermore, it is unclear if the last recitation of common outlet is the same as, or different from, the previously claimed common outlet. 
Furthermore, the recitation of “two cooling ducts each having:…a third portion” renders the claim indefinite because it is unclear whether this recitation results in two third portions, or whether the two cooling ducts can share a third portion (as claimed in claim 17).
As a result of Applicant’s mixed usage of separate and common components for the two cooling ducts, such language is also used throughout this Office Action. For example, Applicant recites each of the two cooling ducts comprising a common outlet to mean the two cooling ducts may share a single common outlet. Thus, claim recitations in claim 1 and dependent claims requiring various components for each of the two cooling ducts are also interpreted to mean the two cooling ducts may share a single one of the components.
Regarding claim 4, the recitation “at each of the common outlet” renders the claim indefinite because it is unclear whether there is a single common outlet, or multiple common outlets.
Regarding Claim 17 and its dependent claims, if the recitation(s) of claim 1 require two separate third portions, one for each cooling duct, then claim 17 contradicts claim 1 by reciting a common third portion. 
In either case, the recitation of “a common third portion” renders the claim indefinite because it is unclear whether this third portion is one of the previously claimed portions (in which case it is also unclear to which of the previously claimed third portions the recitation refers), or a new and different third portion.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 11-13, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stretton 20070245739.
Regarding claim 1, Stretton ‘739 teaches a gas turbine engine (20, Fig 2a) comprising: 
a nacelle (42); 
an engine core (22) received within the nacelle and defining a principal rotational axis (center of shafts; Fig 2a) along a  length of the engine core (Fig 2a), the engine core and the nacelle defining a bypass passage (32) therebetween; and 
a cooling system (Fig 2b) including two cooling ducts (from 21 to 29, 114, 120, 130) each having:
an inlet (just upstream of 113) configured to receive bypass air (23) from the bypass passage at an upstream location (Figs 2a-b),
a common outlet (29, 114, 120, 130) configured to discharge the bypass air at a downstream location (Figs 2a-b), 
a first portion (upstream portions from inlets to 113) that extends at least axially relative to the principal rotational axis (Figs 2a-b),
a second portion (downstream of 113 to 26) located downstream relative to the first portion (Figs 2a-2b, 4-6), the second portion extending circumferentially around the engine core relative to the principal rotation axis (Figs 2a-b), and 
a third portion (downstream of 26) located downstream relative to the second portion (Figs 2a-b, 4-6, 10-11), the third portion extending at least axially relative to the principal rotation axis (Figs 2a, 4-6), wherein:
the respective second portions of the two cooling ducts extend in opposite directions relative the principal axis of rotation (Fig 2b), and 
the two cooling ducts merge with each other at a junction (just downstream of 26) downstream relative to the second portions such that the two cooling ducts share a common outlet (29, 114, 120, 130; Fig 2a-b, 4-6, 10-11).
Regarding claim 2, Stretton ‘739 teaches all the limitations of the claimed invention as discussed above. Stretton ‘739 further teaches the engine core includes a combustor section (Fig 2a below), and 

    PNG
    media_image1.png
    635
    1168
    media_image1.png
    Greyscale

wherein the two cooling ducts extend relative to the principal rotational axis (Figs2a-b), circumferentially around (Figs 2a-b) a section of the engine core including the combustor section (the section including the combustor section and the turbine section; Fig 2a).
Regarding claim 11, Stretton ‘739 teaches all the limitations of the claimed invention as discussed above. Stretton ‘739 further teaches the cooling system further includes one or more airflow boosters disposed within each of the two cooling ducts (the arrangement of the louvers 132, 131 at 29, 130 forming an ejector such that air flowing in the bypass duct entrains bypass air from the cooling duct via negative pressure and encourages or boosts flow across the heat exchanger; [0058-59]).
Regarding claim 12, Stretton ‘739 teaches all the limitations of the claimed invention as discussed above. Stretton ‘739 further teaches the one or more airflow boosters includes nozzle ejectors (the arrangement of the louvers 132, 131 at 29, 130 forming an ejector such that air flowing in the bypass duct entrains bypass air from the cooling duct via negative pressure and encourages or boosts flow across the heat exchanger; [0058-59]).
Regarding claim 13, Stretton ‘739 teaches all the limitations of the claimed invention as discussed above. Stretton ‘739 further teaches each of the cooling ducts is spiral-shaped (just as Applicant’s “spiral” shaped duct extends both axially and circumferentially to form only a small portion of a spiral, the Stretton ‘739 cooling ducts extend simultaneously axially and circumferentially so as to be spirally shaped).
Regarding claim 17, Stretton ‘739 teaches all the limitations of the claimed invention as discussed above. Stretton ‘739 further teaches the two cooling ducts share a common third portion (from 26 to 29, 114, 120, 130; Figs 2a-b, 4-6, 10-11) downstream of the junction (Figs 4-6), the shared third portion extending at least axially relative to the principal rotational axis to the common outlet (Figs 2a-b, 4-6).
Regarding claim 18, Stretton ‘739 teaches all the limitations of the claimed invention as discussed above. Stretton ‘739 further teaches a non-return valve (50, 122, 131-132) disposed downstream of the junction (at 26) and upstream of the common outlet (29, 114, 120, 130) for preventing airflow from the common outlet to the inlets of the two cooling ducts (Figs 4-6, 10-11).
Regarding claim 19, Stretton ‘739 teaches all the limitations of the claimed invention as discussed above. Stretton ‘739 further teaches a grid (131, 132) disposed downstream of the junction (26) and upstream of the common outlet (130) for preventing debris passing through the common outlet of the cooling ducts (Fig 11).

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willie 9803546.
Regarding claim 1, Willie teaches a gas turbine engine (110) comprising: 
a nacelle (200); 
an engine core (300) received within the nacelle and defining a principal rotational axis (301) along a length of the engine core (Fig 3), the engine core and the nacelle defining a bypass passage (302 for 212) therebetween; and
a cooling system (800) including two cooling ducts (incl.818, 814) each having: 
an inlet (802, 804) configured to receive bypass air (812) from the bypass passage at an upstream location (Figs 2-3, 8-11), 
a common outlet (downstream end of 805) configured to discharge the bypass air at a downstream location (Figs 2-3, 8-11), 
a first portion (Fig 8 below) that extends at least axially relative to the principal rotational axis (Figs 2-3, 8-11), 

    PNG
    media_image2.png
    915
    1158
    media_image2.png
    Greyscale

a second portion (Fig 8 above) located downstream relative to the first portion (Fig 8), the second portion extending circumferentially around the engine core relative to the principal rotational axis (Figs 2-3, 8-11), and 
a third portion (Fig 8 above) located downstream relative to the second portion (Fig 8 ), the third portion extending at least axially relative to the principal rotational axis (Figs 2-3, 8-11), wherein: 
the respective second portions of the two cooling ducts extend in opposite directions relative to the principle axis of rotation (Figs 8-11), and 
the two cooling ducts merge with each other at a junction (Fig 11 above) downstream relative to the second portions such that the two cooling ducts share a common outlet (Figs 8-11).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Afrianto 20160017804 in view of Willie 9803546.
Regarding claim 1, Afrianto teaches a gas turbine engine (Fig 2) comprising: 
a nacelle (12); 
an engine core (10) received within the nacelle and defining a principal rotational axis (Fig 2; center of compressor and turbine rotors) along a length of the engine core, the engine core and the nacelle defining a bypass passage (for 54) therebetween; and 
a cooling system (Fig 3) including a cooling duct (from 68 to 58) having: 
an inlet (from 68 to 56) configured to receive bypass air from the bypass passage at an upstream location (Figs 2-3, 6a-b),
a common outlet (at 24) configured to discharge the bypass air at a downstream location (Figs 2-3, 6a-b), 
a first portion (at least an upstream portion of 68) that extends at least axially relative to the principal rotational axis (Fig 2),
a second portion (at least a downstream portion of 68 to 50, 58) located downstream relative to the first portion (Figs 2-3, 6a-b), and 
a third portion (incl. 18 of Fig 3 to 24, receiving 64 from outlet of 50, 58) located downstream relative to the second portion, the third portion extending at least axially relative to the principal rotational axis (Fig 2).

    PNG
    media_image3.png
    527
    697
    media_image3.png
    Greyscale

The cooling system of Afrianto extends within a gas turbine engine bifurcation (Figs 2-4, se Fig 4 above).
Afrianto does not teach there being two of the cooling duct; the extending circumferentially around the engine core relative to the principal rotational axis; the respective second portions of the two cooling ducts extending in opposite directions relative to the principal axis of rotation; and the two cooling ducts merging with each other at a junction downstream relative to the second portions such that the two cooling ducts share a common outlet.
However, Willie teaches a gas turbine engine (110) comprising: 
a nacelle (200); 
an engine core (300) received within the nacelle and defining a principal rotational axis (301) along a length of the engine core (Fig 3), the engine core and the nacelle defining a bypass passage (302 for 212) therebetween; and
a cooling system (800) extending within a bifurcation of the gas turbine engine (Figs 2-4 and 10-11; Col.5 ll.31-41, Col.7 ll.46-53, Col.12 ll.25-26) and including two cooling ducts (incl.818, 814) each having: 
an inlet (802, 804; 1428, 1441) configured to receive bypass air (812) from the bypass passage at an upstream location (Figs 2-3, 8-11), 
a common outlet (downstream end of 805) configured to discharge the bypass air at a downstream location (Figs 2-3, 8-11), 
a first portion (Fig 8 below) that extends at least axially relative to the principal rotational axis (Figs 2-3, 8-11), 

    PNG
    media_image2.png
    915
    1158
    media_image2.png
    Greyscale

a second portion (Fig 8 above) located downstream relative to the first portion (Fig 8), the second portion extending circumferentially around the engine core relative to the principal rotational axis (Figs 2-3, 8-11), and 
a third portion (through and aft of 805; Fig 8 above) located downstream relative to the second portion (Fig 8 ), the third portion extending at least axially relative to the principal rotational axis (Figs 2-3, 8-11), wherein: 
the respective second portions of the two cooling ducts extend in opposite directions relative to the principle axis of rotation (Figs 8-11), and 
the two cooling ducts merge with each other at a junction (aft/downstream of 805, the airflow are mixed, thus being/requiring a common outlet; Fig 8 above) downstream relative to the second portions such that the two cooling ducts share a common outlet (Figs 8-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling system of Afrianto to use the dual inlets/ducts of Willie, in order to reduce the length of the ducts needed for adequate diffusion of air (Willie; Col.8 l.55 - Col.9 l.26) before flowing through the precooler(s) (58 of Afrianto; 805 of Willie). 
Regarding claim 3, Afrianto in view of Willie teaches all the limitations of the claimed invention as discussed above (including the cooling duct comprising two cooling ducts; Willie, Col.8 l.55 - Col.9 l.26). Afrianto further teaches one or more grids (51, 52, 53) disposed within each cooling duct for preventing debris from entering each cooling duct ([0039]).
Regarding claim 9, Afrianto in view of Willie teaches all the limitations of the claimed invention as discussed above (including the cooling duct comprising two cooling ducts; Willie, Col.8 l.55 - Col.9 l.26). Afrianto further teaches the cooling system includes one or more heat transfer enhancement elements (heat exchanger 50, 58) disposed between the engine core and each cooling duct for increasing heat transfer from the engine core to each cooling duct ([0032-33]).
Regarding claim 10, Afrianto in view of Willie teaches all the limitations of the claimed invention as discussed above (including the cooling duct comprising two cooling ducts; Willie, Col.8 l.55 - Col.9 l.26). Afrianto further teaches the one or more heat transfer enhancement elements includes fins ([0034]).
Regarding claim 17, Afrianto in view of Willie teaches all the limitations of the claimed invention as discussed above (including the cooling duct comprising two cooling ducts; Willie, Col.8 l.55 - Col.9 l.26).  Afrianto further teaches the common third portion (18 of Fig 3 receiving air 64 from precooler 50) downstream of the precooler (50, 58), the third portion extending at least axially relative to the principal rotational axis to the common outlet (Figs 2-3).
Afrianto in view of Willie as discussed so far, also teaches the two cooling ducts share the common third portion downstream of the junction.
That is, Willie teaches the two cooling ducts merging downstream of the heat exchanger (805; “junction”) such that downstream flow conduit(s) portion(s) are shared between the air of the two cooling ducts (Figs 8-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling system of Afrianto in view of Willie to use the dual inlets/duct arrangement of Willie, in order to reduce the length of the ducts needed for adequate diffusion of air (Willie; Col.8 l.55 - Col.9 l.26) before flowing through the precooler(s) (58 of Afrianto; 805 of Willie). 

Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Afrianto in view of Willie, and further in view of Stretton 20070245739.
Regarding claim 2, Afrianto in view of Willie teaches all the limitations of the claimed invention as discussed above (including the cooling duct comprising two cooling ducts; Willie, Col.8 l.55 - Col.9 l.26). Afrianto further teaches the engine core includes a combustor section (32), and wherein each cooling duct extends axially over a section of the engine core including the combustor section (18 extends axially over the combustor section; Fig 2).
Afrianto in view of Willie as discussed so far, does not teach the cooling duct(s) extend circumferentially around the section of the engine core including the combustor section.
However, as discussed above, Willie teaches at least the second portion of each of the two cooling ducts extend circumferentially around a section of the engine core that includes the combustor section (e.g. such section being the entire engine core, includes the combustion section, Col.5 ll.58-61; even if the section does not comprise the entire engine core, the section is taken so as to include the combustion section and the second sections of the cooling ducts)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling system of Afrianto to use the dual inlets/ducts of Willie, in order to reduce the length of the ducts needed for adequate diffusion of air (Willie; Col.8 l.55 - Col.9 l.26) before flowing through the precooler(s) (58 of Afrianto; 805 of Willie). 
Afrianto in view of Willie does not teach the cooling duct(s) extend circumferentially around the combustor section.
However, Stretton ‘739 teaches a gas turbine engine (20, Fig 2a) comprising: 
a nacelle (42); 
an engine core (22) received within the nacelle and defining a principal rotational axis (center of shafts; Fig 2a) along its length, the engine core and the nacelle defining a bypass passage (32) therebetween; and 
a cooling system (Fig 2b) comprising a cooling duct (from 26 to 29) having:
an inlet (upstream end of 22) for receiving bypass air (23) from the bypass passage at an upstream location,
an outlet (29) for discharging the bypass air at a downstream location (Fig 2a), 
a first portion (22) that extends at least axially relative to the principal rotational axis (Figs 2a-b),
a second portion (26 to 21) downstream of the first portion (Figs 2a-2b), and 
a third portion (from 21 to 29) downstream of the second portion (Figs 2a-b); and 
wherein the cooling duct extends circumferentially around the combustion section (Fig 2a-b)
Stretton ‘739 further teaches the embodiment of Figs 2a-b being a suitable and advantageous alternative to the prior art embodiment of Figs 1a-b (similar to Afrianto in view of Willie) in order to mitigate high temperature and drag effects at the outlet of the cooling duct (Stretton ‘739, [0002-4]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Afrianto in view of Willie to include downstream cooling duct sections extending axially and circumferentially as taught by Stretton ‘739, in order to mitigate high temperature and drag effects at the outlet of the cooling duct (Stretton ‘739, [0002-4]). 
Regarding claim 13, Afrianto in view of Willie teaches all the limitations of the claimed invention as discussed above (including the cooling duct comprising two cooling ducts; Willie, Col.8 l.55 - Col.9 l.26).  Afrianto in view of Willie as discussed so far, does not teach each cooling duct is spiral-shaped
However, Willie further teaches at least the second portion of each cooling duct is spiral-shaped (just as Applicant’s “spiral” shaped duct extends both axially and circumferentially to form only a small portion of a spiral, Willie’s cooling duct second portions at least partially extend simultaneously axially and circumferentially so as to be spirally shaped).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling system of Afrianto in view of Willie to use the ducts of Willie, in order to reduce the length of the ducts needed for adequate diffusion of air (Willie; Col.8 l.55 - Col.9 l.26) before flowing through the precooler(s) (58 of Afrianto; 805 of Willie). 
Additionally, Stretton ‘739 teaches a gas turbine engine (20, Fig 2a) comprising: 
a nacelle (42); 
an engine core (22) received within the nacelle and defining a principal rotational axis (center of shafts; Fig 2a) along its length, the engine core and the nacelle defining a bypass passage (32) therebetween; and 
a cooling system (Fig 2b) comprising a cooling duct (from 26 to 29) having:
an inlet (upstream end of 22) for receiving bypass air (23) from the bypass passage at an upstream location,
an outlet (29) for discharging the bypass air at a downstream location (Fig 2a), 
a first portion (22) that extends at least axially relative to the principal rotational axis (Figs 2a-b),
a second portion (26 to 21) downstream of the first portion (Figs 2a-2b), and 
a third portion (from 21 to 29) downstream of the second portion (Figs 2a-b); and 
wherein the third portion of the cooling duct extends simultaneously axially and circumferentially so as to be spiral-shaped (just as Applicant’s “spiral” shaped duct extends both axially and circumferentially to form only a small portion of a spiral, the Stretton ‘739 cooling duct third portions at least partially extend simultaneously axially and circumferentially so as to be spirally shaped).
Stretton ‘739 further teaches the embodiment of Figs 2a-b being a suitable and advantageous alternative to the prior art embodiment of Figs 1a-b (similar to Afrianto in view of Willie) in order to mitigate high temperature and drag effects at the outlet of the cooling duct (Stretton ‘739, [0002-4]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Afrianto in view of Willie to include downstream cooling duct sections extending axially and circumferentially as taught by Stretton ‘739, in order to mitigate high temperature and drag effects at the outlet of the cooling duct (Stretton ‘739, [0002-4]). 

Claims 4, 6-7, 11-12, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Afrianto in view of Willie, and further in view of Stretton 7861513.
Regarding claim 4, Afrianto in view of Willie teaches all the limitations of the claimed invention as discussed above (including the cooling duct comprising two cooling ducts; Willie, Col.8 l.55 - Col.9 l.26). Afrianto further teaches the one or more grids include a first grid disposed at each inlet (Figs 2-3, 6a-6b).
Afrianto in view of Willie, does not teach a second grid disposed at each outlet.
However, Stretton ‘513 teaches a gas turbine engine (10, Figs 1, 3-5A) comprising: 
a nacelle (30); 
an engine core (incl. 14, 15, 16, 17, 18, 19) received within the nacelle and defining a principal rotational axis (11) along a length of the engine core (Fig 1), the engine core and the nacelle defining a bypass passage (22) therebetween; and 
a cooling system (incl. 32, 33, 31, 38 and/or 40) within a bifurcation of the gas turbine engine (Col.2 ll.55-end) and including a cooling duct (from 32 to 40) having:
an inlet (at 32) configured to receive bypass air (B from 22, as C) from the bypass passage at an upstream location (Fig 1),
an outlet (38 and/or 40) for discharging the bypass air at a downstream location (Figs 1, 4-5A), 
a first portion (in 32) that extends at least axially relative to the principal rotational axis (Fig 1), 
a second portion (between 32 and 31) located downstream relative to the first portion (Fig 2), and 
a third portion (from 33 to 38,40) located downstream relative to the second portion that extends at least axially relative to the principal rotational axis (Fig 2); and 
a grid (40; Fig 4A) disposed within each cooling duct for preventing from entering each cooling duct (Figs 4A). 
Stretton ‘513 further teaches the embodiments of Figs 4-5A being suitable and advantageous alternatives to the prior art embodiment of Fig 2 (similar to Afrianto in view of Willie) in order to mitigate drag effects and improve thrust recovery at the outlet of the cooling duct (Stretton ‘513, Col.3 ll.14-27, 40-44, 52-65, Col.4 ll.8-28). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Afrianto in view of Willie to include the downstream cooling duct portions and outlet arrangements taught by Stretton ‘513, in order to mitigate drag effects and improve thrust recovery at the outlet of the cooling duct (Stretton ‘513, Col.3 ll.14-27, 40-44, 52-65, Col.4 ll.8-28).
Regarding claim 6, Afrianto in view of Willie teaches all the limitations of the claimed invention as discussed above (including the cooling duct comprising two cooling ducts; Willie, Col.8 l.55 - Col.9 l.26). Afrianto further teaches a non-return valve (70) disposed within each cooling duct for preventing airflow from the outlet to the inlet (Fig 3).
Afrianto in view of Willie does not teach at least a second non-return valve (thus, a plurality of non-return valves) disposed within each cooling duct for preventing airflow from the outlet to the inlet. 
However, Stretton ‘513 teaches a gas turbine engine (10, Figs 1, 3-5A) comprising: 
a nacelle (30); 
an engine core (incl. 14, 15, 16, 17, 18, 19) received within the nacelle and defining a principal rotational axis (11) along a length of the engine core (Fig 1), the engine core and the nacelle defining a bypass passage (22) therebetween; and 
a cooling system (incl. 32, 33, 31, 38 and/or 40) within a bifurcation of the gas turbine engine (Col.2 ll.55-end) and including a cooling duct (from 32 to 40) having:
an inlet (at 32) configured to receive bypass air (B from 22, as C) from the bypass passage at an upstream location (Fig 1),
an outlet (38 and/or 40) for discharging the bypass air at a downstream location (Figs 1, 4-5A), 
a first portion (in 32) that extends at least axially relative to the principal rotational axis (Fig 1), 
a second portion (between 32 and 31) located downstream relative to the first portion (Fig 2), and 
a third portion (from 33 to 38,40) located downstream relative to the second portion that extends at least axially relative to the principal rotational axis (Fig 2); and 
a non-return valve (42; Figs 4A-5A) disposed within each cooling duct for preventing airflow from the outlet to the inlet (Figs 4A-5A). 
Stretton ‘513 further teaches the embodiments of Figs 4-5A being suitable and advantageous alternatives to the prior art embodiment of Fig 2 (similar to Afrianto in view of Willie) in order to mitigate drag effects and improve thrust recovery at the outlet of the cooling duct (Stretton ‘513, Col.3 ll.14-27, 40-44, 52-65, Col.4 ll.8-28). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Afrianto in view of Willie to include the downstream cooling duct portions and outlet arrangements taught by Stretton ‘513, in order to mitigate drag effects and improve thrust recovery at the outlet of the cooling duct (Stretton ‘513, Col.3 ll.14-27, 40-44, 52-65, Col.4 ll.8-28).
Regarding claim 7, Afrianto in view of Willie and Stretton ‘513 teaches all the limitations of the claimed invention as discussed above (including the cooling duct comprising two cooling ducts; Willie, Col.8 l.55 - Col.9 l.26). Afrianto in view of Willie and Stretton ‘513 as discussed so far, does not teach one of the non-return valves is disposed at the outlet.
However, Stretton ‘513 further teaches the non-return valve (42) is disposed at the outlet (Figs 4-5A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Afrianto in view of Willie and Stretton ‘513 to include the downstream cooling duct portions and outlet arrangements taught by Stretton ‘513, in order to mitigate drag effects and improve thrust recovery at the outlet of the cooling duct (Stretton ‘513, Col.3 ll.14-27, 40-44, 52-65, Col.4 ll.8-28).
Regarding claim 11, Afrianto in view of Willie teaches all the limitations of the claimed invention as discussed above (including the cooling duct comprising two cooling ducts; Willie, Col.8 l.55 - Col.9 l.26). Afrianto in view of Willie as discussed so far, does not teach the cooling system further includes one or more airflow boosters disposed within each cooling duct.
However, Stretton ‘513 teaches a gas turbine engine (10, Figs 1, 3-5A) comprising: 
a nacelle (30); 
an engine core (incl. 14, 15, 16, 17, 18, 19) received within the nacelle and defining a principal rotational axis (11) along a length of the engine core (Fig 1), the engine core and the nacelle defining a bypass passage (22) therebetween; and 
a cooling system (incl. 32, 33, 31, 38 and/or 40) within a bifurcation of the gas turbine engine (Col.2 ll.55-end) and including a cooling duct (from 32 to 40) having:
an inlet (at 32) configured to receive bypass air (B from 22, as C) from the bypass passage at an upstream location (Fig 1),
an outlet (38 and/or 40) for discharging the bypass air at a downstream location (Figs 1, 4-5A), 
a first portion (in 32) that extends at least axially relative to the principal rotational axis (Fig 1), 
a second portion (between 32 and 31) located downstream relative to the first portion (Fig 2), and 
a third portion (from 33 to 38,40) located downstream relative to the second portion that extends at least axially relative to the principal rotational axis (Fig 2); and 
one or more airflow boosters (as part of 40 in Figs 4A-5A; and/or airflow ejector D) disposed within each cooling duct (Figs 1, 4A-5A). 
Stretton ‘513 further teaches the embodiments of Figs 4-5A (in combination with Fig 1) being suitable and advantageous alternatives to the prior art embodiment of Fig 2 (similar to Afrianto in view of Willie) in order to mitigate drag effects and improve thrust recovery at the outlet of the cooling duct (Stretton ‘513, Col.3 ll.14-27, 40-44, 52-65, Col.4 ll.8-28). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Afrianto in view of Willie to include the cooling duct portions and outlet arrangements taught by Stretton ‘513, in order to mitigate drag effects and improve thrust recovery at the outlet of the cooling duct (Stretton ‘513, Col.3 ll.14-27, 40-44, 52-65, Col.4 ll.8-28).
	Regarding claim 12, Afrianto in view of Willie and Stretton ‘513 teaches all the limitations of the claimed invention as discussed above. Afrianto in view of Willie and Stretton ‘513 as discussed so far, does not teach the one or more airflow boosters include at least one of nozzle ejectors, an electric fan, and micro-compressors. 
	However, Stretton ‘513 further teaches the ventilation air D inlets to cooling duct portion (35) act as nozzle ejectors (pressure of D higher than pressure of C entering 35 having passed through various components and precooler 31, thus D providing ejector function to flow C in 35; Fig 1, Col.2 l.64 - Col.3 l.13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Afrianto in view of Willie and Stretton ‘513 to include the cooling duct portion and outlet arrangements taught by Stretton ‘513, in order to mitigate drag effects and improve thrust recovery at the outlet of the cooling duct (Stretton ‘513, Col.3 ll.14-27, 40-44, 52-65, Col.4 ll.8-28).
Regarding claim 18, Afrianto in view of Willie teaches all the limitations of the claimed invention as discussed above (including the cooling duct comprising two cooling ducts which merge at a junction at the outlet of the precooler; Willie, Col.8 l.55 - Col.9 l.26, Figs 8-11). Afrianto in view of Willie as discussed so far, does not teach a non-return valve disposed downstream of the junction and upstream of the common outlet for preventing airflow from the common outlet to the inlets of the two cooling ducts. 
However, Stretton ‘513 teaches a gas turbine engine (10, Figs 1, 3-5A) comprising: 
a nacelle (30); 
an engine core (incl. 14, 15, 16, 17, 18, 19) received within the nacelle and defining a principal rotational axis (11) along a length of the engine core (Fig 1), the engine core and the nacelle defining a bypass passage (22) therebetween; and 
a cooling system (incl. 32, 33, 31, 38 and/or 40) within a bifurcation of the gas turbine engine (Col.2 ll.55-end) and including a cooling duct (from 32 to 40) having:
an inlet (at 32) configured to receive bypass air (B from 22, as C) from the bypass passage at an upstream location (Fig 1),
an outlet (38 and/or 40) for discharging the bypass air at a downstream location (Figs 1, 4-5A), 
a first portion (in 32) that extends at least axially relative to the principal rotational axis (Fig 1), 
a second portion (between 32 and 31) located downstream relative to the first portion (Fig 2), and 
a third portion (from 33 to 38,40) located downstream relative to the second portion that extends at least axially relative to the principal rotational axis (Fig 2); and
a non-return valve (42; Figs 4A-5A) disposed downstream of the precooler (31) and upstream of the common outlet (at 40) for preventing airflow from the outlet to each inlet of each cooling duct (Figs 4A-5A). 
Stretton ‘513 further teaches the embodiments of Figs 4-5A being suitable and advantageous alternatives to the prior art embodiment of Fig 2 (similar to Afrianto in view of Willie) in order to mitigate drag effects and improve thrust recovery at the outlet of the cooling duct (Stretton ‘513, Col.3 ll.14-27, 40-44, 52-65, Col.4 ll.8-28). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Afrianto in view of Willie to include the downstream cooling duct portions and outlet arrangements taught by Stretton ‘513, in order to mitigate drag effects and improve thrust recovery at the outlet of the cooling duct (Stretton ‘513, Col.3 ll.14-27, 40-44, 52-65, Col.4 ll.8-28).
Regarding claim 19, Afrianto in view of Willie teaches all the limitations of the claimed invention as discussed above (including the cooling duct comprising two cooling ducts which merge at a junction at the outlet of the precooler; Willie, Col.8 l.55 - Col.9 l.26, Figs 8-11). Afrianto in view of Willie as discussed so far, does not teach a grid disposed downstream of the junction and upstream of the common outlet for preventing debris passing through the common outlet of the two cooling ducts. 
However, Stretton ‘513 teaches a gas turbine engine (10, Figs 1, 3-5A) comprising: 
a nacelle (30); 
an engine core (incl. 14, 15, 16, 17, 18, 19) received within the nacelle and defining a principal rotational axis (11) along a length of the engine core (Fig 1), the engine core and the nacelle defining a bypass passage (22) therebetween; and 
a cooling system (incl. 32, 33, 31, 38 and/or 40) within a bifurcation of the gas turbine engine (Col.2 ll.55-end) and including a cooling duct (from 32 to 40) having:
an inlet (at 32) configured to receive bypass air (B from 22, as C) from the bypass passage at an upstream location (Fig 1),
an outlet (38 and/or 40) for discharging the bypass air at a downstream location (Figs 1, 4-5A), 
a first portion (in 32) that extends at least axially relative to the principal rotational axis (Fig 1), 
a second portion (between 32 and 31) located downstream relative to the first portion (Fig 2), and 
a third portion (from 33 to 38,40) located downstream relative to the second portion that extends at least axially relative to the principal rotational axis (Fig 2); and
a grid (louvers of 42 of Fig 4A) disposed downstream of the precooler (31) and upstream of the common outlet (at 40) for preventing debris passing through the outlet of each cooling duct (Fig 4A). 
Stretton ‘513 further teaches the embodiments of Figs 4-5A being suitable and advantageous alternatives to the prior art embodiment of Fig 2 (similar to Afrianto in view of Willie) in order to mitigate drag effects and improve thrust recovery at the outlet of the cooling duct (Stretton ‘513, Col.3 ll.14-27, 40-44, 52-65, Col.4 ll.8-28). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Afrianto in view of Willie to include the downstream cooling duct portions and outlet arrangements taught by Stretton ‘513, in order to mitigate drag effects and improve thrust recovery at the outlet of the cooling duct (Stretton ‘513, Col.3 ll.14-27, 40-44, 52-65, Col.4 ll.8-28).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Afrianto in view of Willie, and further in view of Folbach 20180347377 and Abou (A. Abou El-Azm Aly et al., Experimental study of the pressure drop after fractal-shaped orifices in turbulent pipe flows, 2010 Experimental Thermal and Fluid Science 34, pp.104-111, Elsevier; already filed by Applicant in IDS on 12 July 2021).
Regarding Claim 5, Afrianto in view of Willie teaches all the limitations of the claimed invention as discussed above  (including the cooling duct comprising two cooling ducts; Willie, Col.8 l.55 - Col.9 l.26). Afrianto further teaches that the grid “can assume any form that is configured to prevent or at least inhibit the passage of foreign objects while at the same allow the cold ambient air 54 to enter and pass through the precooler with a minimal drop in airflow pressure so as to allow for effective functioning of the heat exchanger” ([0045]) including curvilinear and non-parallel orientations ([0039-45]). Afrianto further teaches the grid may be heated by any conventional means ([0044]).
Afrianto in view of Willie does not teach at least one of the one or more grids is a fractal grid.
However, Folbach teaches grids of a gas turbine engine being fractal grids ([0031, 67]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify at least one of the grids of Afrianto in view of Willie to be fractal grids as taught by Folbach, because Abou teaches that fractal grids are useful for generating low pressure drop turbulence (Abstract, p.104 Col.2, las paragraph continued on p.105), which are both advantageous features for enhancing cooling systems (such as that of Afrianto in view of Willie).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Afrianto in view of Willie and Stretton ‘513, and further in view of Schmitz 20170260905 and Prince 20090173834.
Regarding claim 8, Afrianto in view of Willie and Stretton ‘513 teaches all the limitations of the claimed invention as discussed above (including the cooling duct comprising two cooling ducts; Willie, Col.8 l.55 - Col.9 l.26). Afrianto in view of Willie and Stretton ‘513 as discussed so far, does not teach the plurality of non-return valves are tricuspid valves.
However, Schmitz teaches that a flow regulating valve may comprise or be interchangeable with a check valve (or other non-return valve) for regulating air flow ([0048]).
And, Prince teaches a tricuspid valve being a suitable type of non-return valve for gas turbine engine air duct applications ([0031]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the valves of Afrianto in view of Willie and Stretton ‘513 to be tricuspid non-return valves as taught by Prince, because Prince and Schmitz teach tricuspid valves being a substitutional equivalent for air flow control in gas turbine engines (Schmitz [0048], Prince [0031]).

Response to Arguments
Applicants arguments filed 16 May 2022 have been carefully considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection, necessitated by Applicant’s Amendment. However, to the extent possible, Applicant’s arguments were addressed in the rejections above at the relevant locations. 
In summary: 
Applicant asserts that Stretton ‘739 does not teach two cooling ducts that merge and share a common outlet. 
However, [0039] of Stretton ‘739 teaches the outlet is a single annulus, thus the two cooling ducts of Stretton ‘739 sharing a common outlet. 
Applicant asserts that claim 19 was not rejected under any statutory requirement. 
However, claim 19 was rejected under the statutory requirement of 112b as per previous Office Action mailed 09 March 2022 (p.3). Claim 19 is also currently rejected under 112b, 102, and 103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0900-1500 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741